Citation Nr: 0307113	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for allergies.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied entitlement to the 
benefit sought.


FINDING OF FACT

There is no medical evidence of a causal link between the 
veteran's current allergies and any incident of service. 


CONCLUSION OF LAW

A disability manifested by allergies was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in October 1982 the veteran 
was seen for a left ankle rash.  The assessment was allergic 
dermatitis.  In November 1982 the veteran was seen for small 
papules that were pruritic by history.  The assessment was 
allergic reaction to scented soap.  That same month the 
veteran was seen for general allergies.  The assessment was 
pan allergic.  Records show that in February 1983 the veteran 
was given an inhalant allergen skin test when she was in 
Frankfurt.  A February 1983 medical record from the allergy 
clinic shows assessment of recurrent, acute 
urticaria/angioedema, by history, three to four times past 
year; chronic, recurrent urticaria, mild, by history, 
possibly cholinergic by description; irritant dermatitis, by 
history, caused by soaps and detergents.  In June 1983, the 
veteran was seen for hay fever.  In July 1983, the veteran 
was seen for sourness in the right side of her neck.  The 
assessment was sinusitis.  The veteran's May 1983 Chapter 13 
separation examination indicated normal clinical evaluation 
of the sinuses, mouth and throat, skin and lymphatics.  The 
examiner noted the veteran complained of chronic frequent 
colds since birth; asthma as child no treatment now; allergic 
to codeine/sulfas.

At her February 1999 VA examination, the veteran reported 
allergies and had problems with postnasal drainage and 
itching on the roof of her mouth.  She indicated that she 
never saw an allergist or been worked up for this.  The 
veteran reported having many sinus infections with the last 
one being in September.  She indicated she was treated with 
antibiotics but had never had a CT scan or any radiologic 
study.  She indicated she did not smoke and had had no 
operations on her nose or sinuses.  She reported having 
occasional headaches and her primary complaint was itching.

The examination showed that a CT was completely within normal 
limits.  There were no abnormalities noted in either the 
sinuses or the nose.  The external nose was normal and the 
vestibule was normal.  The septum was midline.  The 
turbinates, meatus, and floor of the nose were normal.  The 
internal nasal mucosa was noted as slightly pale.  The 
impression was no evidence of acute or chronic sinus disease; 
possible mild allergic rhinitis by history and pale nasal 
muscosa.

At her February 2002 VA examination, the veteran complained 
of seasonal allergies and reported being frequently treated 
in the emergency room with severe reactions.  She indicated 
that her allergies started in 1979 or 1980 while she was in 
active duty and her first episode was precipitated by 
military exercise in the woods after which she had severe eye 
irritation, itching of the eyes and swelling of her lower 
extremities.  She indicated that the redness and pruritus of 
her eyes was probably her most frequent symptom though not 
the most severe.  She reported occasional breakouts of hives 
for which she was treated with prednisone.  She indicated 
having several episodes when she had edema of the oropharynx, 
which lead to severe shortness of breath.

The examination showed oropharynx was without lesions and 
mucosa was moist.  There were multiple small hyperpigmented 
lesions on the chest, back and upper extremities, resulting 
from her allergic reactions (hives).  The diagnoses were 
seasonal allergies, severe; angioedema.

At her November 2002 VA general medical examination the 
veteran reported multiple problems with severe allergies 
since 1979.  The veteran complained of severe itching and 
drainage as well as swelling around her eyes, nose and ears 
as well as the top of her mouth.  She stated this often 
happened with her allergy breakouts.  She also reported a 
history of some type of rash on her feet, in the genitals, 
specifically the vaginal area as well as the rectal region.  
She described the rash as pustular papules.  However, it was 
noted that there was no rash present by her report.  

The examination showed turbinates swollen with bilateral 
nasal polyps.  There was some dried blood in the nasal vault.  
Oropharynx was clear without exudates.  There was tenderness 
to palpation in the left maxillary sinus.  The extremities 
showed no edema and 2+ pulses.  Rectal examination was 
significant for eternal hemorrhoids, but no rashes or 
swelling in the rectal or genital area.  The skin showed no 
evidence of rash at the time of the examination.  The 
assessment was severe allergic rhinitis; allergy induced 
asthma; history of some type of dermatitis which was probably 
associated with her allergies.

At her November 2002 VA sinus examination, the examiner 
indicated that he had examined the veteran in February 1999 
and reviewed her case file which revealed that she had an 
allergy workup in the past.  The examiner indicated that this 
was done primarily for angioneurotic edema, as well as skin 
rashes and hives and not for allergic rhinosinusitis.  She 
had been treated with antibiotics for sinusitis and had been 
done so in the recent past, but had not had a CT scan or x-
ray confirmation of the problem.  It was noted that the 
veteran had definite problems with her skin, as well as other 
types of angioneurotic edema and she might well have had some 
mild forms of seasonal rhinitis, from review of the chart.  
The examiner noted that there was never a mention of an acute 
sinusitis that was documented in the case file and the 
examination in 1999 was completely normal in that area also.  
The examiner noted that the impression at the time of the 
1999 examination was no evidence of acute or chronic sinus 
disease; possible mild allergic rhinitis by history also.  
The examiner noted that these two conclusions still hold 
true, but noted that the veteran apparently began to have 
problems with skin allergies in the service, for which she 
was worked up, but this did not include the rhinosinusitis 
area and while she was I the service in 1982, after reviewing 
the records, the examiner did not believe that there was any 
disability in her nose or sinus area which was created by 
previous manifestations, which arose while she was in service 
and was certainly not etiologically related to any disease or 
injury that the veteran had while in service.  CT scan of the 
sinus showed swelling of the nasal mucosa otherwise negative 
examination of the sinuses.

A radiology report from Lexington Medical Center dated 
December 2002 revealed minimal mucosal thickening in the 
maxillary sinuses of doubtful

An undated explanatory document concerning allergy shot 
treatment from Carolina Allergy and Asthma Consultants was 
submitted by the veteran in March 2003.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated February 1999, February 2002, and November 
2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In March 2001 this appeal was remanded for the scheduling of 
a VA examination and obtaining all relevant private and VA 
treatment records that had not already been made part of the 
claims folder.  

The veteran was sent a VCAA letter in April 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

In light of the above, it is found that the preponderance of 
the evidence is against service connection for a disability 
manifested by allergies.  The medical evidence establishes 
that the veteran did not have chronic sinusitis or rhinitis 
in service.  Her Chapter 13 examination in May 1983 showed no 
disability due to allergies.  The examiner noted that the 
veteran complained of chronic frequent colds since birth, 
asthma as a child with no treatment now, and she indicated 
she was allergic to codeine/sulfas.  Service medical records 
show that the veteran was treated for hay fever in June 1983 
and sinusitis in July 1983.  There is no evidence of medical 
treatment for allergies until her complaints in a VA 
examination dated February 1999.  The November 2002 VA 
examiner indicated that there was not any disability in the 
veteran's nose or sinus area which was created by previous 
manifestations, which arose while she was in service and was 
certainly not etiologically related to any disease or injury 
that the veteran had while in service.  

The veteran was treated in service for allergic dermatitis, 
which showed environmental, causes such as scented soaps and 
detergents.  A February 1983 medical record from the allergy 
clinic showed assessment of recurrent, acute 
urticaria/angioedema, by history, three to four times a year; 
chronic, recurrent urticaria, mild, by history, possibly 
cholinergic by description; irritant dermatitis, by history, 
caused by soaps and detergents.  There is no medical evidence 
that the veteran was treated for hives in service or had a 
skin disability due to allergies.  As noted above, her 
Chapter 13 examination in May 1983 noted no disabilities due 
to allergies.

Overall, the preponderance of the evidence is against the 
veteran's assertion that her current allergies are a result 
from any in-service disease or injury, or is proximately due 
to or result from a service connected disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, her 
claim for service connection for a disability manifested by 
allergies must be denied.


ORDER

Entitlement to service connection for allergies is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

